Citation Nr: 1502094	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a joint condition, to include osteoarthritis (claimed as a condition of all joints/gout and/or chronic bone ache).

3.  Entitlement to an initial compensable evaluation for residuals of a right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to April 1980 and from December 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for obstructive sleep apnea, chronic bone ache, and all joint conditions, but awarded service connection for residuals of a fractured right fifth metacarpal and assigned a noncompensable evaluation for that disability effective July 20, 2010-the date on which he filed his claim for service connection.  The Veteran timely appealed the above issues.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his October 2012 substantive appeal, VA Form 9.  However, in a subsequent November 2013 substantive appeal, VA Form 9, the Veteran appears to withdraw his request for a Board hearing at that time.  In light of this apparent withdrawal of a hearing request, and in light of the reasons for remand below, the Board will proceed to adjudication of the claim at this time without the benefit of a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran appears to have requested a Decision Review Officer (DRO) or an RO hearing with regards to his claims on appeal in his October 2011 notice of disagreement.  At this time, it does not appear that any such hearing has occurred or that the request for a hearing has been withdrawn.  Moreover, there appears to be some confusion as to whether the Veteran wished to participate in a Board hearing before a Veterans Law Judge.  Accordingly, the claims on appeal are remanded in order for the Veteran to be afforded an opportunity to participate in his requested hearing before RO personnel/DRO and/or a Board hearing if he so desires.

Notwithstanding the above, the Board finds that a remand is necessary for the sleep apnea and joint claims in order to obtain VA examinations; a review of the claims file currently demonstrates that the Veteran has not been afforded VA examinations for those disorders.  

In his statements on appeal, as well as in submitted lay statements from his ex-wife and his current spouse, the Veteran has indicated that his snoring and sleep symptoms began in approximately 1981 or 1982 while in service.  This satisfies the extremely low threshold for obtaining a VA medical opinion, and a remand is necessary as to that issue.  Likewise, the Veteran averred in his August 2010 statement that he has joint pain and aches which he relates to his work in service to extremely cold temperature freezers over a long period of time.  The Board finds that this also meets the low threshold for obtained a VA medical opinion and a remand of that claim is also necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, the Veteran's last VA examination of his right fifth metacarpal disability was in April 2011, nearly 4 years ago.  In his March 2014 statement, he indicated that all of his conditions were worse.  Therefore, the Board finds that a remand is necessary in order to obtain a VA examination of the Veteran's right fifth metacarpal disability in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, any ongoing private treatment, including from Drs. C.R. and G.B.F., as well as any VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his obstructive sleep apnea, right fifth metacarpal disability, and any other claimed osteoarthritis/joint condition, which is not already of record, to include any and all treatment since discharge from service including by Drs. C.R. and G.B.F., and any other physician associated with Professional Park Medical Services.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea and/or any other sleep disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should specifically address the Veteran's, his spouse's (S.H.), and his ex-wife's (C.H-E.) lay statements that he began having snoring and breathing issues at nighttime in 1981 or 1982, as well as other symptoms such as daytime tiredness, etc. during service, and since service.  The examiner should additionally address any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA comprehensive orthopedic and cold injury protocol examination with an appropriate physician/specialist in order to determine whether any joint disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any and all joint disorders found, including any osteoarthritis of the bilateral knees, bilateral shoulders, bilateral wrists, bilateral hands, cervical and lumbar spines, as well as any cold injury residuals present.

The examiner should then opine whether any joint disorders found, including osteoarthritis of the bilateral knees and cervical spine, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to service, to include his work in cold temperature freezers for an extensive period of time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his residuals of a fracture right metacarpal disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should perform range of motion testing of the Veteran's fifth metacarpal.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.

The examiner should also indicate whether there is any ankylosis of his right fifth metacarpal, and if so, whether such is favorable or unfavorable.  

The examiner should additionally address whether the Veteran's symptomatology/residuals of his fractured right fifth metacarpal result in limitation of motion of any other fingers of the Veteran's right hand, and if so document such limitation of motion.  The examiner should also address any other inference with the overall function of the Veteran's right hand as a result of his fifth metacarpal residuals.  

Also, the examiner should address whether the Veteran's symptomatology associated with his residuals of his fractured right fifth metacarpal is more closely approximate to, or whether the Veteran would be better served by, amputation of the right fifth metacarpal.  

Finally, the examiner should discuss the effect of the Veteran's right fifth metacarpal disability has on his employment; and if he is no longer employed, the examiner should opine as to whether the Veteran is precluded from substantially gainful employment as a result of his right fifth metacarpal disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Clarify with the Veteran whether he still wishes to have a hearing before the RO, a DRO, or before the Board, or whether the wishes to withdraw his October 2011 hearing request.  Any continued hearing request should be scheduled and the Veteran so informed of the date, time, and location of that scheduled hearing; any documentation regarding that hearing should be associated with the claims file.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for obstructive sleep apnea and a joint condition to include osteoarthritis, as well as his increased evaluation claim for his residuals of a fractured right fifth metacarpal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

